      Case 20-20024-CMB                Doc 56       Filed 11/11/20 Entered 11/11/20 12:14:01   Desc Main
                                                   Document      Page 1 of 3
Loss Mitigation Final Report

Debtors:         Karen Hoffman Case No: 20-20024
Loan No:         **8494         Judge:  Judge Bohm
Debtor Attorney: Lauren M. Lamb Ch:     13




Portal Information

The Creditor was Registered on the Portal at the time the LMO was issued
The Debtor uploaded a Complete Core LMP Package to the Portal on 04/24/2020
The Creditor Acknowledged Receipt of Debtor's Uploaded Information on 04/27/2020



Requests For Loss Mitigation

Requests for Loss Mitigaton: 1

   Request 1
   The Request was filed on 04/06/2020 at docket no. 29
   The Creditor Name on the Request is Caliber Home Loans
   The Creditor Name as registered on the Portal is SN Servicing Corporation
   Request denied or ordered to be re-filed? No
   Loss Mitigation Order was filed
      Order filed on 04/21/2020 at docket no. 32




Deadlines

   The Debtor did not miss any LMP deadlines

   The Creditor did not miss any LMP deadlines



Status Reports

Status Reports Filed: 1

   Status Report 1
   The Status Report was filed on 06/22/2020 at docket no. 36




Sua Sponte Deadline Extensions

Sua Sponte Deadline Extensions Filed: 0
      Case 20-20024-CMB                 Doc 56       Filed 11/11/20 Entered 11/11/20 12:14:01                          Desc Main
                                                    Document      Page 2 of 3


Deadline Extensions

Deadline Extensions Filed: 2

  Extension 1
  The request was made by way of Separate Motion
  The request for extension was made by Lauren M. Lamb on behalf of the Debtor
  The request was filed on 08/19/2020 at docket no. 40
  Reason: Debtor was in the process of submitting additional requested documents to the DMM Portal for the servicer to review
  Judge Bohm Granted the extension request on 09/02/2020 at docket no. 41
     Deadlines Extended:
        10/15/20 - 57 days

  Extension 2
  The request was made by way of Separate Motion
  The request for extension was made by Lauren M. Lamb on behalf of the Debtor
  The request was filed on 10/15/2020 at docket no. 47
  Reason: Debtor requested an extension to provide the new mortgage servicer, SN Servicing time to verify the file.
  Judge Bohm Granted the extension request on 10/28/2020 at docket no. 53
     Deadlines Extended:
        12/15/20 - 61 days




Requests to Terminate / Withdraw

Requests to Terminate / Withdraw Filed: 0




Hearings / Status Conferences

Hearings or Status Conferences Held: 0




Results

Trial Loan Modification:

  There was not a Trial Loan Modification
  An Interim Mortgage Modification Order was not issued


Outcome:

  The outcome of the LMP was Modification Denied
  Details and Terms:




                                                                       I have reviewed the details set forth above. I, Lauren M. Lamb,
                                                                       am verifying, subject to perjury, the accuracy of the information
Case 20-20024-CMB   Doc 56    Filed 11/11/20 Entered 11/11/20 12:14:01 Desc Main
                             Document setPage      3 this
                                            forth in  of 3Loss Mitigation Final Report.

                                       /s/ Lauren M. Lamb
                                           Attorney ID# 209201
                                           Email Address: llamb@steidl-steinberg.com
                                           707 grant street Gulf tower Suite 2830 Pittsburgh, PA 15219
                                           412-391-8000
                                           Attorney for: Karen Hoffman




                                         Date Report Completed: 11/11/2020
